[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT            FILED
                       ________________________ U.S. COURT OF APPEALS
                                                       ELEVENTH CIRCUIT
                             No. 08-16239                 APR 7, 2009
                         Non-Argument Calendar          THOMAS K. KAHN
                                                            CLERK
                       ________________________

                      Tax Court Docket No. 14950-06L

TRISTINA ELMES,


                                                        Petitioner-Appellant,

                                  versus

COMMISSIONER OF INTERNAL
REVENUE SERVICE,


                                                       Respondent-Appellee.


                       ________________________

                       Appeal from a Decision of the
                         United States Tax Court
                       _________________________

                              (April 7, 2009)

Before BIRCH, HULL and HILL, Circuit Judges.
PER CURIAM:

         This is an appeal from a decision by the Tax Court granting the

Commissioner of Internal Revenue’s motion for sanctions authorized under I.R.C.

§ 6673(a)(1)(B), against the taxpayer, Tristina Elmes, for taking a tax position that

was “frivolous and groundless.” In similar fashion, she has brought this appeal.

         The Tax Court set the sanction amount at $2,500.00. The statute allows a

maximum penalty of $25,000.00. I.R.C. § 6673.

         We have reviewed the record in this case, the briefs, and the arguments of

counsel contained therein. Finding no error, we affirm the judgment of the Tax

Court.

         AFFIRMED.




                                            2